Citation Nr: 1430399	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 2006 to March 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a personality disorder during service, and is currently diagnosed with a personality disorder, which is not a disability for VA compensation benefits.
 
2. The Veteran experienced no superimposed injury on the personality disorder during service.

3.  A chronic low back disability was not shown in service, and the only medical opinion to address the etiology of the Veteran's low back disability weighs against the claim.  Arthritis has not been shown on x-ray.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 4.125, 4.127 (2013).

2.  The criteria for service connection for a low back disability are not met and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a May 2009 letter. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to each of the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, to include arthritis and psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lumbar Spine Disability

The service medical records show that in January 2007 the Veteran was seen with complaints of lower back pain.  He stated that he had pain in the middle of his back and it radiated to the anterior aspect of both thighs causing his calves and feet to go numb.  Physical examination revealed that the lumbosacral spine exhibited tenderness on palpation.  Thoracolumbar spine range of motion was normal.  The assessment was backache and malingering.  The examiner commented that he believed that the Veteran may have some discomfort.  However, the Veteran's complaints of pain that radiated to the anterior aspect of both thighs causing his calves and feet to go numb with complaint of pain on axial loading lead the examiner to conclude that the Veteran was trying to avoid training.  After finding that the Veteran was fit for full duty, the Veteran requested a referral to "the smart center." The examiner commented that he believed that was to prolong his stay in "MRP."  February 2007 X-rays revealed a normal lumbosacral spine.  A February 2007 record noted backache, malingering, lower back sprain, and lumbago.  A March 2007 report of medical assessment notes that the Veteran was assessed with mechanical back strain and was returned to full duty.  The Veteran gave a history of recurrent back pain, but was found qualified for separation.

In May 2009, the Veteran submitted a claim for service connection for lumbar spine problems that he indicated begin in 2006.  He stated that while in basic training, he injured his back after days of hiking with full gear.  He noticed that his lower back was starting to be painful and that he would had shooting pain in his low back and right leg.  

An August 2009 VA spine examination report shows that the examiner reviewed the claims file, with a notation of pertinent findings.  The Veteran related the onset of his back problems to the year 2005 when he felt he suffered an overuse injury to his back.  He has not sought medical care since leaving service.  The diagnosis was chronic lumbar strain with no evidence of lumbar radiculopathy.  The examiner opined that it was less likely than not that the Veteran's present back problems were directly related to his service.  The rationale was that the Veteran has had a normal examination and x-ray finding at the examination.  The examiner also noted that the service medical records also mentioned findings suggestive of prior malingering while on sick call.  

The Board finds that the evidence of record does not support a finding of service connection for a lumbar spine disability.  Initially, while service medical records show that the Veteran was seen for complaints of low back pain on one occasion, there is no evidence that the Veteran was found to have a diagnosed low back disability or symptoms of a chronic condition.  Furthermore, there is absolutely no medical evidence that the Veteran was evaluated for a low back condition after service.  In fact, the first time the Veteran complains of a low back condition after service was contemporaneous with his claim for VA disability benefits.  Furthermore, the evidence does not show that any low back arthritis was shown on x-ray within one year following separation from service.

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's current chronic lumbar strain disability and service weighs against the claim.  The Board finds that the August 2009 negative medical opinion constitutes probative and persuasive evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination. The August 2009 opinion provided rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for a lumbar spine disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of related complaints until the Veteran submitted his claim for VA disability benefits in May 2009, two years after service,.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of testimony). Therefore, the Board finds that the Veteran's statements lack credibility to show that it is at least as likely as not that there was a continuity of symptomatology since service.  Further, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical causation between his lumbar spine disability and service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding his lumbar spine disability are insufficient to establish a nexus to service and are not competent evidence.

The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of any lumbar spine disability in the absence of specialized training.  The Board finds the August 2009 VA examiner's opinion is more persuasive because of the medical training of the examiner.

Accordingly, the preponderance of the evidence of record is against a finding that a lumbar spine disability is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The service medical records show that the Veteran was first seen in mental health in January 2007 after voicing suicidal thoughts.  His primary diagnosis was personality disorder, not otherwise specified (NOS) as manifested by a long-term pattern of unstable mood, unpredictable suicidal thoughts, impulsivity, severe depression, and impaired coping ability.  He demonstrated a lifelong pattern of personality pathology and lack of age-appropriate coping ability and the condition had been aggravated in the military training environment.  The attending psychologist diagnosed a personality disorder.  Service personnel records include a February 2007 expeditious administrative separation recommendation on the basis of his diagnosed personality disorder finding that the Veteran had adjusted poorly to the demands of military service and was unmotivated for continued military service.   A March 2007 medical screening was performed and the Veteran was diagnosed with personality/adjustment disorder.  He was found qualified for separation from active duty.  

In May 2009, the Veteran submitted a claim for VA benefits for anxiety disorder.  

An August 2009 VA mental disorders examination shows that the examiner reviewed the claims file.  The examiner diagnosed personality disorder, not otherwise specified, and noted that the Veteran's problems were related to social environment, occupational problems, and economic problems.  The examiner discussed that the Veteran's presentation on examination was consistent with personality disorder, not otherwise specified.  Based on the Veteran's report, his symptoms were present prior to service.  Therefore, the Veteran's diagnosis of personality disorder was not at least as likely as not due to his service.  Based on presentation, the Veteran did not have a psychiatric condition that was incurred in service.  The Veteran's presentation appears to be consistent with personality disorder problems experienced prior to entering service.  

Private medical records from Pickens County Mental Health Clinic, dated from November 2009 to March 2010, reflect that the Veteran was diagnosed with major depressive disorder, anxiety disorder, cannabis-related disorder, and personality disorder.  An April 2010 record notes that the examiner found that cannabis may be contributing in whole or in part to the Veteran's anxiety and depression.  In addition, the examiner noted that the Veteran did not present with a severe persistent mental illness and he continued to use marijuana.  In a March 2010 record, the Veteran stated that he "would not be depressed if things hadn't gone the way they had... being kicked out of the Marine Corp, not getting disability benefits."  The examiner encouraged cessation of marijuana and advised that the Veteran's anxiety and depression may be caused by marijuana use.  

In this case, the service medical records and medical evidence following service indicate that the Veteran did not have a chronic psychiatric disorder during service, or soon after service, but did have a personality disorder.  That does not mean that he had a chronic in-service disability, however.  A personality disorder is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013) (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation).

Service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted aggravation of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and, if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  The Board finds no evidence of aggravation of the any psychiatric disability manifested by the personality disorder symptoms in service, or of a superimposed disorder, during service.  While the service records show that the personality disorder was aggravated by service, a congenital defect must show superimposed disease or injury. The August 2009 VA examiner opined that the Veteran did not have a psychiatric condition that was incurred in service, and that his presentation appeared consistent with personality disorder problems.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Veteran has not submitted any competent medical opinion evidence to the contrary. 

Furthermore, while private medical records show a diagnoses of depressive and anxiety disorders, there is no indication in these records that any diagnosed psychiatric disability is an psychiatric disability superimposed upon the Veteran's personality disorder.  The private examiner consistently indicated that the Veteran's depression and anxiety were related to his cannabis use.  

In sum, while the Veteran has been diagnosed with a personality disorder, even assuming that the Veteran had a pre-existing personality disorder, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that pre-existing personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been shown here.  There is no competent evidence of record which shows the Veteran suffered a disability which was superimposed upon the personality disorder during service.  Therefore, the Board finds that the Veteran's personality disorder was clearly and unmistakably not aggravated during service by the addition of any psychiatric disability, and service-connection for a personality disorder cannot be granted.

With respect to the Veteran's cannabis dependence, the Board notes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. § 3.301 (2013). Direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99 (1999); 64 Fed. Reg. 52375 (1999). 

Thus, to the extent any current psychiatric disorder was caused or aggravated by cannabis abuse, service connection is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the probative evidence of record, to include specifically the VA opinion, does not support a grant of service connection for a psychiatric disorder.  The Veteran himself has opined that he suffers from a psychiatric disorder which is attributable to his military service.  The Board has considered those lay assertions.  While a lay person, the Veteran is certainly competent to offer evidence about his current and past psychiatric symptoms, which fall within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not demonstrated that he has the requisite clinical expertise to opine as to medical diagnosis and etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Sometimes laypersons are competent to identify a condition, when simple, such as a broken leg, and sometimes not, such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Distinguishing between a personality disorder and a psychiatric disability is a medically complex issue, as is opining as to the etiology of any psychiatric disability.  Thus, the Veteran's statements, standing alone, are insufficient to address a medically complex question as is presented in this case. Accordingly, even after careful consideration of those lay statements, the Board finds service connection is not warranted.  

As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt that could be resolved in favor of the appellant, the claim for service connection for a psychiatric disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a lumbar spine disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


